Citation Nr: 0810429	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  00-22 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
claimed as actinic keratosis and skin cancer.  

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected right knee disability, to include traumatic 
geniculate neuroma from May 24, 1996 to September 27, 1999.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from December 1952 to December 
1954.  

By rating action in October 1996, the RO denied service 
connection for a right knee disability and a skin disorder, 
claimed as actinic keratosis and skin cancer.  The veteran 
and his representative were notified of this decision and did 
not appeal.  

In October 2004, the Board of Veterans' Appeals (Board), in 
part, reopened the claim and granted service connection for a 
right knee disability, to include traumatic geniculate 
neuroma.  By rating action in November 2004, the RO 
implemented the October 2004 Board decision and assigned a 40 
percent evaluation for the right knee disability, effective 
from September 27, 1999, the date of receipt of the veteran's 
request to reopen his claim.  The veteran perfected an appeal 
as to the effective date assigned for the grant of service 
connection.  A videoconference hearing before the undersigned 
member of the Board was held in June 2005.  

In October 2005, the Board assigned an earlier effective date 
of May 24, 1996, for the grant of service connection for the 
right knee disability and reopened the claim of service 
connection for a skin disorder, and remanded the issue for 
additional development.  By rating action in November 2005, 
the RO implemented the October 2005 Board decision and 
assigned a 10 percent evaluation for the right knee 
disability from May 24, 1996 to September 27, 1999, and 
continued the 40 percent evaluation thereafter.  The veteran 
subsequently disagreed with the 10 percent evaluation 
assigned.  

The issue of an evaluation in excess of 10 percent for the 
right knee disability from May 24, 1996 to September 27, 1999 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  

FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran's skin disorders, including recurrent actinic 
keratosis and squamous cell and basal cell carcinomas are at 
least as likely as not related to sun exposure in service.  


CONCLUSION OF LAW

A skin disorder, including recurrent actinic keratosis and 
squamous cell and basal cell carcinomas was incurred in 
service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002 & Supp 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.385 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the claim of service connection for a skin 
disorder, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that upon receipt of an 
application for service connection VA is required by law to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Court held that such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(a)-(c) (2007); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

In this case, a letter dated in April 2004, fully satisfied 
the duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Although the letter was not sent prior to 
initial adjudication of the veteran's claim, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, and the claim was readjudicated and reopened 
by the Board in October 2005.  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34).  

Here, the veteran was notified of the evidence that was 
needed to substantiate his claim; what information and 
evidence that VA will seek to provide and what information 
and evidence the veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his claims, including any evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The veteran was notified of 
his responsibility to submit evidence showing that he had a 
disability at present, which was related to service; of what 
evidence was necessary to establish service connection, and 
why the current evidence was insufficient to award the 
benefits sought.  Based on a review of the claims file, the 
Board finds that there is no indication in the record that 
any additional evidence relevant to the issue to be decided 
herein is available and not part of the claims file.  

In light of the favorable decision with respect to the claim 
of service connection for a skin disorder, the Board finds 
that any VA deficiency in complying with VCAA is harmless 
error and that no useful purpose would be served by remanding 
the appeal to the RO.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Accordingly, appellate review may proceed without prejudice 
to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Skin Disorder

Initially, the Board notes that the National Personnel 
Records Center (NPRC) has verified that the veteran's service 
medical records were reportedly destroyed by fire at that 
facility and are unavailable for review.  Where service 
medical records are absent or missing, there is a heightened 
duty of the Board to consider the applicability of the 
benefit of the doubt, to assist the claimant in developing 
the claim, and to explain its decision.  The case law does 
not, however, lower the legal standard for proving a claim 
for service connection.  Russo v. Brown, 9 Vet. App. 46 
(1996).  

The veteran contends that he was treated for several severe 
sunburns in service during basic training and believes that 
his current skin problems, including recurrent actinic 
keratosis and squamous cell carcinomas are the result of his 
repeated sunburns in service.  He also asserted that he was 
treated for recurring skin problems by several private 
physicians since his discharge from service, although two of 
the doctors who treated him prior to the mid-1980's were now 
deceased and their records unavailable.  The veteran also 
submitted a copy of a letter he apparently wrote to his 
parents while in basic training in March 1953, in which he 
mentioned that he was "getting pretty sun burn[ed]."  

The evidence of record includes numerous private medical 
reports showing treatment for chronic skin problems since at 
least 1990, and a copy of an envelope from a dermatology 
group, dated stamped in 1987.  The evidence also includes a 
statement from a private physician (Dr. S. F.), received in 
September 2002, to the effect that the veteran had been 
treated at the dermatology clinic for recurrent skin problems 
associated with sun exposure since the 1980's.  The physician 
indicated that the veteran reported a history of several 
severe sunburns during service and opined that his excessive 
sun exposure early in life contributed to the development of 
his current skin problems, including actinic keratosis and 
skin cancers.  

The veteran was also examined by VA on two occasions during 
the pendency of this appeal for the specific purpose of 
obtaining an opinion as to whether any identified skin 
problem was related to sun exposure during service.  The VA 
physician in July 2003 indicated, in essence, that the 
veteran's skin problems were the result extensive sun 
exposure, more than 50 percent of which was probably incurred 
during civilian life as a child and during his mid years 
living in the central Midwest and Florida.  The examiner 
opined, however, that some of his exposure during service 
contributed to his current skin problems.  

The VA examiner in November 2006 concurred with the earlier 
VA opinion that excessive sun exposure when young can lead to 
actinic keratosis and squamous cell cancer.  He noted that 
the problem in this case was that there was no objective 
evidence that the veteran actually sustained the described 
severe sunburns in service.  However, he opined that if the 
veteran had sustained the claimed sunburns in service, then 
his current skin problems would be at least as likely as not 
related, in part, to service.  The examiner indicated that 
with the lack of objective evidence, a more precise opinion 
could not be offered.  

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

In order to establish service connection the claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  Because of the apparent fire-related loss of the 
veteran's service medical records, VA is required to consider 
alternative sources to establish the element of in-service 
event or injury.  

In this case, the veteran's letter to his parents while he 
was in basic training would tend to support his assertions 
that he sustained at least some degree of sunburn during 
service.  Under the circumstances, the Board finds that the 
letter confirms the veteran's assertions concerning an in-
service incurrence or injury.  Having accepted the letter as 
confirmation of an in-service injury, the Board finds that 
the remaining elements required to establish service 
connection have also been satisfied.  That is, the veteran 
has a current diagnosis that includes chronic skin problems 
involving recurrent actinic keratosis and squamous cell and 
basal cell carcinomas, competent opinions to the effect that 
the skin disorders were at least as likely as not related to 
excessive sun exposure during service.  

In view of the nature of the veteran's chronic skin problems 
and the favorable medical opinions to the effect that they 
are at least as likely as not related to his history of 
chronic severe sunburns in service, the Board will resolve 
all reasonable doubt in favor of the veteran.  Accordingly, 
service connection for a skin disorder, including recurrent 
actinic keratosis and squamous and basal cell carcinoma is 
granted.  




ORDER

Service connection for a skin disorder, including recurrent 
actinic keratosis and squamous cell and basal cell carcinomas 
is granted.  


REMAND

Concerning the claim for an initial evaluation in excess of 
10 percent for the service-connected right knee disability 
from May 24, 1996 to September 27, 1999, the Board notes that 
the veteran expressed dissatisfaction with the 10 percent 
evaluation assigned by the RO in November 2005, by letter 
received in February 2006, approximately three weeks after 
the date of the letter notifying him of the AMC action.  In 
May 2007, the AMC notified the veteran, in essence, that his 
notice of disagreement (NOD) was not timely received and that 
his letter would be treated as a "new claim."  

The Board finds, however, that a timely NOD was received to 
the November 2005 rating action.  However, a statement of the 
case (SOC) has not been promulgated for this issue.  The 
Court has held that when there has been an initial RO 
adjudication of a claim and a notice of disagreement has been 
filed as to its denial, thereby initiating the appellate 
process, the claimant is entitled to an SOC regarding the 
denied issue.  The RO's failure to issue an SOC for the 
veteran's claim is a procedural defect requiring remand.  
Godfrey v Brown, 7 Vet. App. 398, 408 (1995).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

The veteran and his representative should 
be furnished a SOC for the issue of an 
evaluation in excess of 10 percent for 
the service-connected right knee 
disability from May 24, 1996 to September 
27, 1999, and should be notified of the 
need to file a timely substantive appeal 
should he wish the Board to address this 
matter.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


